DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13, 15-16, 20-23, 28-30 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Thompson (USPN 8584291).
Thompson teaches a method of cleaning teeth comprising accommodating a dental arch of a user within an arched mouth portion  (8) of a teeth cleaning apparatus; and moving at least one individual brush (10) within a concavity (figure 1) of the arched mouth portion to clean at least one tooth of the user, wherein moving the at least one individual brush comprises: generating a back-and-forth motion with a motor (14) of the teeth cleaning apparatus, and conveying the generated back-and-forth motion from the motor to the at least one individual tooth brush via a transmission track (28, 28a) of the teeth cleaning apparatus.  
With regards to claim 12, the dental arch comprises accommodating one or more of the top or bottom teeth of the user with the concavity of the arched mouth portion of the teeth cleaning apparatus (accommodates all the teeth in the upper and lower).  
With regards to claim 13, wherein the arched mouth portion is U-shaped (figure 1) and wherein accommodating the dental arch of the user comprises accommodating a full dental arch of the user.  
With regards to claim 15, wherein moving the at least one individual brush comprises moving the at least one individual brush in one or more of a back-and-forth motion.
With regards to claim 16, wherein the arched mouth portion of the housing comprises a flexible material to accommodate the dental arch of the user (flexible is a relative term and the mouth portion is considered flexible compared to a steel material).  
With regards to claim 20, further comprising powering the motor with a power source (16) disposed within a housing of the teeth cleaning apparatus.  
With regards to claim 21, further comprising providing user operation of the teeth cleaning apparatus with a user interface (on/off button, col. 3, line 35) and a controller (18/20) operated by the user interface and coupled to the motor.  
With regards to claim 22, further comprising providing user control an oscillation of the at least one individual brush or duty cycle of brushing (col. 3, lines 43-49).
With regards to claim 23, further comprising providing, with the user interface, a brushing program of the teeth cleaning apparatus to be implemented by the controller (duty cycle; col. 3, lines 43-49).  
With regards to claim 28, wherein the at least one individual brush comprises a plurality of individual brushes each disposed within the concavity of the arched mouth portion (figure 1).  
With regards to claim 29, wherein the individual brushes are separated from one another (figure 1 and 2).  
With regards to claim 30, wherein two or more of the individual brushes are separated from one another by a length of at least one tooth of the user (this length will vary based on a user’s teeth size, however it would from figure 1 and 5 that they are separated (center spindle to center spindle) from each other by the length of a tooth).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (‘291) in view of Brewer (PGPub 20100062397).
Thompson teaches all the essential elements of the claimed invention however fails to teach that the arched mouth portion is the shape of half a U.  Brewer teaches a mouth brush that is half of a U shaped (figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson so that the brush could be half a U shape to accommodate users with smaller mouth. 
Claim(s) 19, 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (‘291) in view of Sagel (PGPub 20090070949).
Thompson teaches all the essential elements of the claimed invention however fails to teach irrigating the mouth with a water pic nozzle (claim 19), a display with the interface (claim 24), with a memory (claim 25), a means to store data externally (claim 26) and a means to receive external brushing data (claim 28). Sagel teaches a toothbrush with a water pick feature on the brush head (514, 516; paragraph 0056), a controller (400) and a user interface (402). The interface is operable to set a brushing program and the interface displays the brushing mode, a brushing report or battery life. Lastly, there is a wireless transmitter coupled to the controller to transmit and receive brushing data externally (paragraph 0058-0060). There is further a memory (987) to save data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson so that it comprises a controller and interface as taught by Sagel to allow for the brush to be controlled based on the user’s needs.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson with a water pick nozzle as taught by Sagel to allow the brush to irrigate during brushing.  


Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 17 includes the limitation of moving the individual brush by translating the brush along a path of a transmission track in the arched mouth portion from a first position at a first tooth to a second position at a second tooth adjacent the first tooth. 
None of the prior art teach this limitation.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723